FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


ARACELY MARINELARENA,                      No. 14-72003
                    Petitioner,
                                            Agency No.
                  v.                       A095-731-273

MERRICK B. GARLAND, Attorney                  ORDER
General,
                    Respondent.


 On Remand from the Supreme Court of the United States

                   Filed April 16, 2021

 Before: Sidney R. Thomas, Chief Judge, and A. Wallace
Tashima, Susan P. Graber, William A. Fletcher, Marsha S.
  Berzon, Johnnie B. Rawlinson, Jay S. Bybee, Milan D.
Smith, Jr., Sandra S. Ikuta, Paul J. Watford and Michelle T.
                 Friedland, Circuit Judges.

                           Order
2              MARINELARENA V. GARLAND

                          ORDER

   The Supreme Court has remanded this case to the en banc
court. See Wilkinson v. Marinelarena, 2021 WL 850613
(U.S. Mar. 8, 2021).

    The case is further remanded to the three-judge panel “for
further consideration in light of Pereida v. Wilkinson,”
141 S. Ct. 754 (Oct. 4, 2020).